Citation Nr: 1744927	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  08-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the character of the Veteran's discharge for his period of service from February 6, 2002 to August 5, 2002, is a bar to the payment of Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


WITNESSES AT HEARING ON APPEAL

The Veteran and M.D.


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1995 to August 1999, and from August 2000 to June 2001.  His active duty service from February 2002 to August 2002, resulted in a discharge under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 administrative decision and an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2011, the Veteran and M.D. testified at a Board hearing before a Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  In January 2017, the Veteran was notified that the Veterans Law Judge who had conducted the hearing was no longer employed by the Board.  He was provided a 30-day period to respond to the Board as to whether he desired another hearing  before a Veterans Law Judge  who would decide his case.  He was further informed that, if he did not respond within 30 days, the Board will assume that he did not want another hearing and proceed accordingly.  The Veteran has not responded and, therefore, the Board will presume that he does not want another hearing. 

In June 2011, December 2015, and March 2017, the Board remanded the case for additional development and it now returns for further appellate review.  

The Board notes that the Veteran was previously represented by Disabled American Veterans; however, in June 2017, he revoked the power of attorney for such organization.  Therefore, the Veteran is unrepresented in the instant appeal.

The issue of whether the character of the Veteran's discharge from service is a bar to the payment of VA benefits is decided herein.  The remaining issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran entered his third period of active duty service on February 6, 2002.  

2.  On February 28, 2002, the Veteran was arrested and charged with two counts of attempted murder, two counts of assault with a deadly weapon, and one count of burglary by civilian authorities.  He was subsequently convicted on four counts of assault with a deadly weapon by civilian authorities and sentenced to confinement in the state prison system. 

3.  The evidence establishes that the Veteran's February 2002 incident was an offense involving moral turpitude.  As a result, the Veteran was discharged under other than honorable conditions due to misconduct in August 2002. 

4.  The evidence does not establish that the Veteran was insane at the time of the commission of the in-service offense.  

5.  The Veteran's discharge under other than honorable conditions has not been upgraded to an honorable or general discharge.


CONCLUSION OF LAW

The Veteran's character of discharge is a bar to the payment of VA benefits for the period of service from February 6, 2002 to August 5, 2002.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.354 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

A veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars and (2) regulatory bars.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c),(d). 

A statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c). 

If there is no statutory bar, VA must then determine whether there is a regulatory bar to benefits.  Regulatory bars are discharges or releases due to one of the following offenses, which are considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n). 

A discharge of under other than honorable conditions will not be a bar if it is found that the person was insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community which he resides.  38 C.F.R. § 3.354(a).   See Zang v. Brown, 8 Vet. App. 246, 253 (1995) (stating that phrase "due to disease" applies to all three circumstances provided in § 3.354(a)).  Although insanity need not be causally connected to the  misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).   When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b). 

In May 1997, VA General Counsel discussed the intended parameters of the types of behavior that were defined as insanity in 38 C.F.R. § 3.354(a).  It was found that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97.

Alternatively, a bar to VA benefits imposed under 38 C.F.R. § 3.12(d) may be set aside when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12(h). 

In the present case, the  Veteran served in the United States Marine Corps from August 1995 to August 1999, August 2000 to June 2001, and February 2002 to August 2002.  A DD Form 214 reflects that the Veteran's first period of service was characterized as honorable.  A second DD Form 214 similarly reflects that the Veteran's second period of service was characterized as honorable.  A third DD Form 214 reflects that, for the Veteran's third period of service, he was discharged under other than honorable conditions due to misconduct. 

A January 2008 administrative decision determined that the Veteran's character of discharge for his third period of service was a bar to VA benefits.  In this regard, it was determined that such period of service was dishonorable for VA purposes, and he was not entitled to receive VA benefits based upon this period of service.  Specifically, the AOJ noted that the Veteran was discharged under other than honorable conditions based upon  an offense involving moral turpitude, citing 38 C.F.R. § 3.12(d)(3) as the authority for the determination.  The AOJ further observed that, during his third period of service, the Veteran was charged with two counts of attempted murder, two counts of assault with a deadly weapon, and one count of burglary by civilian authorities.  He was subsequently convicted by civilian authorities and sentenced to confinement in the state prison system.  Therefore, the AOJ determined that his character of discharge was a bar to VA benefits.  However, the AOJ found that the Veteran was entitled to health care benefits under Chapter 17, Title 38 U.S.C., for any disability determined to be related to his period of service from February 6, 2002 to August 5, 2002.  

The Veteran contends that his mental health status during service mitigates his wrongdoing.  Specifically, he asserts that he had no control over his actions that resulted in his sentence of confinement; and implies that he was insane at the time of the incident as he had prior honorable service and was a good Marine. 

In this regard, the Veteran's service treatment records (STRs) revealed that, in February 1997, an impression of adjustment disorder with anxiety was noted.  At such time, he reported that he was having difficulties with his wife who had left their home due to financial pressure, and he was told that, if his wife did not move back in within 30 days, he would have to move out of military housing.  He further reported that he was taken to see a psychiatrist by his mother in 1989, but he did not know why.  Additionally, the clinician noted that the Veteran was referred to see a psychiatrist because he told a peer that he was considering "bodily harm to my fellow Marines and myself."  The clinician recommended that the Veteran's access to weapons be pulled for 30 days, and that he participate in short-term individual counseling, as well as couples counseling if his wife returned.   Two days later, a follow-up STR indicated that the Veteran spoke to his wife who was planning on returning, and the clinician had arranged for him and his wife to participate in couples counseling.  A March 1997 follow-up STR revealed that the counseling session went well, the Veteran was working on his finances and a marriage enrichment course, and he was doing well. 

Thereafter, the Veteran entered his third period of active duty service on February 6, 2002.  On February 28, 2002, he was arrested and charged with two counts of attempted murder, two counts of assault with a deadly weapon, and one count of burglary by civilian authorities.  He was subsequently convicted on four counts of assault with a deadly weapon by civilian authorities and sentenced to confinement in the state prison system. 

Specifically, a February 2002 police report revealed that the Veteran, who had been separated from his wife and living apart from her, entered her residence and found her in the bed with a man.  Thereafter, the Veteran attacked her and three other individuals with a screwdriver.  Such individuals sustained serious injuries.  Additionally, such report includes a statement from the Veteran's brother who reported that the Veteran's wife had been abused by the Veteran prior to the incident.  He also indicated that the Veteran left him three voicemails apologizing and stating that he was going to jail for a long time.  Such report also includes a statement from the Veteran's wife who stated that the Veteran was in violation of a restraining order that she had obtained due to him hitting her a week prior to the incident.  She further reported that she was afraid that the Veteran would seriously injure her, and she had been contacted by his parents who told her that she should stay away from him because they were afraid that he would kill her.  Furthermore, such report indicated that the Veteran turned himself in; reported that he not only lost his temper, but lost control; admitted to stabbing four individuals; and showed police officers where he discarded the screwdriver he used in the attacks.  

An April 2002 letter from the Commanding Officer of the 12th Marine Corps District indicated a recommendation of administrative separation of the Veteran with an other than honorable characterization of service.  Here, the Commanding Officer, A.S., noted that the Veteran was currently in the hands of civilian authorities pending adjudication; the charges he had been charged with were very serious in nature; the civilian authorities were pursuing the adjudication; and it was recommended that he be discharged by reason of commission of a serious offense. 

A June 2002 written correspondence revealed that the Veteran waived his right to a hearing before the Administrative Discharge Board and requested retention in the United States Marine Corps.  Additionally, the Veteran reported that, shortly after his incarceration, a facility psychiatrist conducted a mental health evaluation and found that he suffered from dissociative amnesia; and the triggering event for such condition was the shock of the Veteran finding his wife at home, in the act of sexual relations with another man. 

A July 2002 letter from the Commanding General indicated that the recommendation that the Veteran be administratively separated from the United States Marine Crops by reason of misconduct, specifically, commission of a serious offense, was approved.  Here, the Commanding General, J.H., noted that the Veteran would be separated with an other than honorable discharge.  

A March 2003 Abstract of Judgment - Prison Commitment indicated that the Veteran was convicted of four counts of assault with a deadly weapon.  

A May 2005 Department of Corrections (DOC) treatment record reported an assessment of depressive disorder, not otherwise specified, and rule out PTSD.  An October 2005 DOC treatment record indicated that the Veteran reported episodic anger/rage, and described episodes of "dissociative amnesia."  Such record further indicated that the Veteran was intact, coherent, and rational with no obvious primary process encroachment during the counseling session.  The clinician reported that it sounded like the Veteran had a frontal temporal lobe seizure disorder.  DOC treatment records dated in 2006 reported an assessment of mood disorder, not otherwise specified, stable.  Additionally, a February 2007 DOC treatment record reported an assessment of depressive disorder, not otherwise specified, and intermittent explosive disorder.  Such record noted that the Veteran was logical and coherent, and presented with no current ideation or plan to harm himself or others.  A March 2007 DOC treatment record reported an assessment of mood disorder, not otherwise specified, stable.  A May 2007 DOC treatment record reported an assessment of intermittent explosive disorder and mood disorder, not otherwise specified, with mood instability.  Such record indicated that the Veteran was stable psychiatrically.  A July 2007 DOC treatment record indicated an assessment of mood disorder, not otherwise specified.  A December 2007 DOC treatment record reported an assessment of PTSD. 

A February 2008 Application for the Review of Discharge from the Armed Forces of the United States revealed that the Veteran reported that he wished he could take back what happened and an upgrade would be beneficial as he would be able to receive much needed training in a vocational trade.

A June 2008 Notice of Decision that Discharge is Proper as Issued indicated that the Naval Discharge Review Board found that the Veteran' s discharge was proper and equitable as issued, and no change was warranted.  

A June 2008 DOC treatment record reported an assessment of PTSD, intermittent explosive disorder, and dissociative amnesia from military police actions via rage.  An August 2008 DOC treatment record indicated an assessment of anxiety disorder, not otherwise specified.  

The Veteran testified at his January 2011 Board hearing that, on February 28, 2002, the date of the incident, he lost complete and total control over his emotions, and his self-ability to contain himself when he saw his then-wife in bed with another man.  He further testified that the only reason he stopped his actions was because of his child; however, he ended up putting his then-wife, the man she was with, her  cousin, and the cousin's boyfriend in the hospital.  The Veteran reported that the incident took place in his house and, although he was initially charged with attempted murder, he was convicted of assault as it was a heat of passion case.  He further reported that he pled guilty to the assault "because I did do it."  The Veteran noted that, while he was in jail, he was treated by a doctor and diagnosed with dissociative amnesia.  

During a July 2011 VA examination, the Veteran reported that he had struggled with anger, and he noted a problem with his anger during his first enlistment.  He further reported that, "when I started training with 2nd Battalion, 2nd Marines, I was more aggressive than usual."  Here, he reported that he noticed he was more aggressive than the other Marines.  Additionally, the Veteran noted that he could recall several occasions where he overreacted, such as in 1997 when he ended up "threatening to kill the other Marine."  Another incident occurred prior to February 2002, when he became upset with his wife and "ended up destroying everything in our apartment."  Furthermore, the Veteran indicated that, while he was incarcerated, there were several episodes in which he injured other prisoners during periods of "rage."  The VA examiner found that, overall, there had been multiple discrete episodes where the Veteran had failed to resist aggressive impulses that had resulted in serious assaultive acts or destruction of property.  The examiner further found that, in such episodes, the degree of aggressiveness had been grossly out of proportion to the precipitating psychosocial stressors, and did not appear to be better accounted for by another mental disorder (besides the diagnosed intermittent explosive disorder; PTSD, chronic; and mood disorder, not otherwise specified) or to be due to the physiological effects of a substance or a general medical condition.  

As an initial matter, the Board finds that the statutory bars listed in 38 C.F.R. 
§ 3.12(c) does not apply in this case.  In this regard, the Veteran was not a conscientious objector, was not discharged as the result of a general court-martial, did not resign as an officer for the good of service, was not a deserter, was not an alien, and was not discharged as a result of an AWOL for a continuous period of at least 180 days.

However, as noted above, the AOJ determined that the Veteran's discharge or release under other than honorable conditions was considered to have been issued under dishonorable conditions, barring him from the receipt of VA benefits other than health care under 38 U.S.C. Chapter 17, as it was determined that the Veteran engaged in an offense involving moral turpitude under the regulatory bars of 38 C.F.R. § 3.12(d)(3).  

The term "moral turpitude" is not defined in 38 C.F.R. § 3.12(d)(3), but it is defined in Black's Law Dictionary as "conduct that is contrary to justice, honesty, or morality."  Black's Law Dictionary (8th ed. 2004).  Additionally, in a published advisory opinion, VA's General Counsel indicated that moral turpitude is the element of a willful act committed without justification or legal excuse, which gravely violates moral standards and which, by reasonable calculation, would be expected to cause harm or loss to person or property.  See VAOPGCPREC 6-87 (Fed. 5, 1988).  Furthermore, 38 C.F.R. § 3.12(d)(3) indicated that an offense involving moral turpitude generally includes a conviction of a felony.  

Here, the Board finds that the Veteran's February 2002 incident, which involved an attack on his wife and three other individuals with a screwdriver, resulting in serious injuries, a guilty plea with a subsequent conviction of four counts of assault with a deadly weapon, and incarceration for almost seven years, qualifies as an offense involving moral turpitude.  See VAOPGCPREC 6-87 (Fed. 5, 1988).  Accordingly, the Board further finds that the Veteran's discharge or release under other than honorable conditions amounts to a discharge under dishonorable conditions, barring him from receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code.   

In finding that the Veteran is considered to have been discharged from service under dishonorable conditions for VA purposes, only a showing of insanity as required under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.354(a) will overcome the character of discharge and consequent bar to benefits.  38 C.F.R. § 3.12(b). 

In this regard, the Veteran contends that his mental capacity was diminished to the point of insanity at the time of his February 2002 incident.  At his January 2011 Board hearing, he attributed this deterioration to him seeing his then wife in bed with another man.  He reported that his mental health suffered to the point that he lost complete and total control over his emotions, and his self-ability to contain himself.  

In the instant case, in August 2014, VA obtained a medical opinion addressing the question of whether the Veteran was insane at the time of his offense.  Following a review of the Veteran's claims file, the VA examiner found that it was as likely as not that the Veteran was not "insane," totally unable to act in a responsible manner.  As rationale for the opinion, the examiner reported that there was no data that suggested that the Veteran suffered from any psychiatric condition prior to his criminal acts.  The examiner further reported that, to the contrary, the data indicated that the Veteran was socially responsible (no juvenile history, completed high school, entered USMC service, promoted several ranks), and retained on active and reserve status.  The examiner indicated that, based on the available data, the Veteran observed his wife intimately involved with another man, which was traumatic.  Here, the examiner noted that the Veteran responded aggressively, but then remained at the crime scene and surrendered to the police.  The examiner further noted that the Veteran's behavior indicated that he quickly regained the ability to conform with appropriate social norms.  Additionally, the examiner reported that the Veteran's depressive symptoms during incarceration indicated that he was cognizant about his prior actions and remorseful about his loss of freedom, relationships, and occupation.  The examiner further reported that the Veteran's symptoms of PTSD indicated that he was cognizant of the prior non-service-related trauma and its ongoing emotional ramifications.  

However, in the December 2015 remand, the Board found that, while the August 2014 VA examiner concluded that it was at least as likely as not that the Veteran was not insane at the time of his discharge from service, the explanation provided suggested that it was unlikely that the Veteran was insane at the time of the assault.  Here, the Board indicated that the terminology used by the examiner (it is as likely as not that the Veteran was not insane), would suggest that the contrary is also true (it is as likely as not that the Veteran was insane).  As such, the Board concluded that since the conclusion reached and the rationale were in conflict, the conclusion should be clarified.  

In January 2016, the VA examiner who provided the 2014 medical opinion again reviewed the Veteran's claims file, and found that it was less likely than not that the Veteran was insane at the time he attacked his wife and others in February 2002.  As rationale for the opinion, the examiner reported that the evidence of record, to include a February 1977 treatment record and mental health evaluations from 1997 through 2014, did not suggest that the Veteran was insane.  The examiner further reported that there was no data that suggested that the Veteran suffered from any psychiatric condition prior to his criminal acts.  In this regard, the examiner noted that, to the contrary, the data indicated that the Veteran was socially responsible (no juvenile history, completed high school, entered USMC service, promoted several ranks).  The examiner indicated that, based on the available data, the Veteran observed his wife intimately involved with another man, which was traumatic.  Here, the examiner noted that the Veteran responded aggressively, but then remained at the crime scene and surrendered to the police.  The examiner further noted that the Veteran's behavior indicated that he quickly regained the ability to conform with appropriate social norms.  The examiner concluded that the Veteran did not meet the criteria for the definition of insanity.  

However, in the March 2017 remand, the Board found that the January 2016 VA medical opinion was inadequate.  In this regard, the Board observed that the VA examiner noted the February 1997 STR, which indicated that the Veteran was under stress due to his relationship problems with his wife, was diagnosed with adjustment disorder with anxiety  and was recommended that his access to weapons be restricted for 30 days, and found that such did not suggest the Veteran was insane, but did not provide a rationale for such conclusion.  Additionally, the Board indicated that such STR contradicted the examiner's conclusion that there was no evidence that the Veteran "suffered from any psychiatric condition prior to the criminal acts."  Furthermore, the Board indicated that the examiner did not address the Veteran's treatment records from his period of incarceration, which noted that he was diagnosed with dissociative amnesia.  

In May 2017, the VA examiner who provided the 2014 and 2016 medical opinions again reviewed the Veteran's claims file, and found that it was less likely than not that the Veteran was insane at the time he attacked his wife and others in February 2002.  As rationale for the opinion, the examiner reported that it was acknowledged that the Veteran's February 1997 stated that he was assessed with adjustment disorder with anxiety and his access to weapons were pulled for 30 days.  Here, the examiner further reported that the Veteran was referred because he told a peer he was considering "bodily harm to fellow marines and myself," and felt frustrated/worried about finances/his wife.  The examiner noted that a follow-up March 1997 STR, however, stated that the Veteran had a good counseling session, was working on finances, taking a marriage enrichment course, and was doing well.  The examiner further noted that there were no available serial mental health records from April 1997 to January 2002 that suggested continued treatment for adjustment disorder with anxiety, and such suggested that the Veteran was sane throughout his time in the military.  

Additionally, the May 2017 VA examiner indicated that a February 2002 police report indicated that the Veteran was booked for four counts of attempted murder.  The examiner further indicated that a police report statement by the Veteran's twin brother noted that the Veteran's wife was abused by the Veteran prior to the incident, and that he had left three voicemails after the assault apologizing that he was going to jail for a long time.  The examiner noted that a police report statement from the Veteran's wife indicated that the Veteran was in violation of a restraining order she had obtained against him a week prior to the incident when he hit her; she was afraid that he would seriously injure her; and she was contacted by his parents advising her to stay away because they were afraid he was going to kill her prior to the assault.  The examiner reported that, although a June 2002 Waiver of Administrative Discharge noted that the Veteran reported being diagnosed with dissociative amnesia by a Detention Center psychiatrist, his personal police statement in February 2002 indicated that he turned himself in, voluntarily consented to going back to the apartment to help authorities find the weapon he used, and recalled the areas where he fought/struggled.  Here, the examiner further reported that such was supported by records from the Department of Corrections in June 2008, which indicated diagnoses of PTSD, intermittent explosive disorder, and dissociative amnesia from military police actions via rage.  The examiner indicated that such suggested that the Veteran did not exhibit insanity, nor had symptoms of dissociative amnesia at the time of the assault.  

Furthermore, the May 2017 VA examiner noted that the July 2011 VA examination indicated that the Veteran reported struggling with anger and noticed that he was more aggressive than the other Marines during his first deployment.  At such time, the examiner noted that the Veteran recalled several occasion where he overreacted to issues: in February 1997, he threatened to kill another Marine, became upset, and destroyed his apartment afterwards; in February 2002 he found his wife in bed with another man and assaulted four adults; he injured other prisoners while incarcerated due to rage; and he "knocked out" his girlfriend's brother during an altercation in 2010.  The examiner concluded that, although the Veteran asserted in the July 2011 VA examination that he had no control over his actions that landed him in prison, a review of overall evidence suggested that the Veteran was not delusional during the assault, possessed the mental capacity to distinguish between right and wrong, and had shown a pattern of aggression prior to the assault/after the assault.  The examiner further concluded that a review of the overall evidence indicated that the assault on his wife and others in February 2002 was more likely due to an act of aggression. 

As discussed by the United States Court of Appeals for Veterans Claims (Court) in Zang, supra, under VA's insanity definition, the actions must be "due to disease."  Thus, regardless of whether the Veteran, at the time he committed the offense leading to his discharge, deviated from his normal method of behavior, interfered with the peace of society, or had become so departed from the accepted standards of community, he cannot be found to have been insane at the time he committed the act leading to his discharge without a demonstration or finding of an underlying disease process.  See Zang, supra, 38 C.F.R. § 3.354(a).  Here, the May 2017 VA examiner found that, during the Veteran's assault on his wife and others in February 2002, he was not delusional and possessed the mental capacity to distinguish between right and wrong, and the assault was more likely due to an act of aggression. Such medical opinion negates a finding of insanity as defined by VA, as the evidence does not establish that the Veteran had a disease which led to his commission of an offense involving moral turpitude.  

The Board finds that the May 2017 VA examiner's opinion is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

Additionally, the Veteran has submitted no evidence, other than statements reflecting his own lay beliefs, that he was insane at the time he committed the offense leading to his other than honorable discharge.  In this regard, the Board stresses that it is not placing a burden on the Veteran to prove insanity.  Indeed, although previously the burden was on the claimant to submit competent medical evidence that he was insane at the time of his offense, (see Stringham v. Brown, 8 Vet. App. 445, 449 (1995)), the United States Court of Appeals for the Federal Circuit has held that the burden to prove "veteran" status by a "preponderance of the evidence" is no longer controlling law.  See D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed. Cir. 2000) (overruling Laruan v. West, 11 Vet. App. 80, 86 (1998) (en banc) and other cases holding that claimant must show "veteran" status by preponderance of evidence before benefitting from statutes reserved for veterans).  

Here, the Board is simply pointing out the absence of contrary medical evidence in this case to demonstrate that the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, there is no evidence, other than the assertions made by the Veteran and his previous representative, to suggest that the Veteran was insane, as defined by VA, at the time that he committed the offense leading to his other than honorable discharge.  Although the Veteran believes that he was insane, the Court has held that a finding of insanity for VA purposes is a medical determination.  Zang, 7 Vet. App. at 253 (requiring medical evidence of insanity and nothing that "[t]only evidence of record indicating that the veteran was insane at the time of the injury is his own assertion," which "is not competent medical evidence"); see Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007) (providing instances where lay evidence can suffice to provide diagnoses); see also Caolantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to render a diagnosis of insanity, especially in light of the May 2017 VA examiner's conclusion to the contrary.  See Jandreau, supra; Zang, supra.  As such, the only competent, persuasive opinion to directly address the Veteran's pertinent medical history weighs against the claim.  

Only the question of whether the Veteran's discharge under other than honorable conditions has been upgraded to an honorable or general discharge as specified in 38 C.F.R. §§ 3.12(g) or (h) remains.  In this regard, it is sufficient to note that such an upgrade has been sought in the past, and was denied most recently in June 2008. 

Consequently, the Board finds that the character of the Veteran's discharge from his third period of service from February 6, 2002 to August 5, 2002, is a bar  to the receipt of VA benefits based on such period of service.  Furthermore, an exception is not warranted as the competent and probative evidence of record weighs against a finding that the Veteran was insane at the time of the offense causing his discharge.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The character of the Veteran's discharge for his period of service from February 6, 2002 to August 5, 2002, is a bar to the payment of VA benefits; the appeal is denied. 

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board remanded this matter in March 2017 in order to obtain an addendum opinion so as to address the etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  In this regard, the Board found that the opinions previously of record addressing whether any currently diagnosed psychiatric disorder had its onset during the Veteran's periods of honorable active duty service were inadequate to decide the claim.  Therefore, the Board remanded the claim for an additional medical opinion, which was accomplished in May 2017. 

In this regard, in May 2017, following a review of the Veteran's claims file, the VA examiner opined that it was less likely than not that any currently diagnosed psychiatric disorder, including PTSD, had its onset during the Veteran's periods of honorable active service (August 1995 to August 1999,  August 2000 to June 2001).  As rationale for the opinion, the examiner reported that statements in support noted the following stressors: (1) in January 1998, the Veteran fell into the water when his unit was assigned on a small boat; (2) during the same timeframe, the Veteran was standing next to a Marine that got shot in the leg by a round that was lodged in the barrel of a squad automatic weapon; and (3) in June 2000, the Veteran was injured when he completed a life fire exercise.  

Additionally, the May 2017 VA examiner reported that a February 1997 STR stated that the Veteran was assessed with adjustment disorder with anxiety and his access to weapons was pulled for 30 days.  The examiner indicated that a March 1997 STR, however, stated that he had a good counseling session and was doing well.  Here, the examiner noted that there were no available serial mental health records from April 1997 to January 2002 that showed continued treatment for adjustment disorder with anxiety.  The examiner acknowledged that the Department of Correction treatment records dated in 2005 to June 2008 indicated PTSD symptoms associated with the Veteran's reported military stressors.  The examiner reported that a July 2011 mental examination noted that, overall, there were multiple discrete episodes where the Veteran failed to resist aggressive impulses that had resulted in serious assaultive acts or destruction of property.  The examiner further reported that the Veteran served in Albania in August 1998 and he reported no significant/ traumatic events during such period.  The examiner noted that, in January 1998, while at Camp Lejeune, the Veteran felt that he almost drowned during a training mission.  The examiner further noted that the Veteran was found to have PTSD symptoms and was most bothered by the boating incident described in January 1998, prior to his tour of duty in Albania.  Here, the examiner indicated that the Veteran met the criteria for intermittent explosive disorder that was opined to have its onset in 1997, and PTSD that was opined to have its onset in 1998.  

Furthermore, the May 2017 VA  examiner reported that a review of serial mental treatment records from September 2011 to February 2013 indicated that the Veteran was ruled out for PTSD, and his symptoms were more consistent with borderline mood disorder versus organic mood disorder.  The examiner further reported that the Veteran experienced improvements in all spheres partially attributed to him being reunited with his girlfriend, and increased compliance with his medication.  The examiner noted that an August 2014 mental examination, the Veteran was found to have PTSD and major depressive disorder which resolved based on DSM-V criteria.  Here, the examiner noted that the Veteran reported that he found his wife sexually engaged with another man, which was a traumatic observation, and triggered an aggressive response; such led to a discharge from USMC service, loss of contact with his children, and imprisonment.  The examiner further noted that a diagnosis of major depressive disorder was found due to the duration and severity of the condition (suicidal ideations in prison), from the impact of his criminal conviction, and imprisonment.  

Moreover, the May 2017 VA examiner concluded that the Veteran experienced symptoms of anxiety, suspiciousness, and sleep impairment that were unrelated to military stressors during his honorable period of service.  Here, the examiner indicated that it was not uncommon for an individual to experience mental disorder symptoms due to different stressors over time.  The examiner further indicated that an individual's diagnosis and treatment of mental illness is based on the symptoms that a person exhibited during the time of examination.  In this regard, the examiner concluded that a review of the Veteran's overall medical documentation and findings from the August 2014 mental examination indicated that the Veteran's current PTSD had its onset in February 2002 during his dishonorable period of service, and major depressive disorder which resolved during his incarceration.  

However, in June 2017, the Veteran provided additional information regarding his in-service PTSD stressors, which was not considered by the May 2017 VA examiner.  Specifically, in a written correspondence, the Veteran reported that he never stated that, while at Camp Lejeune, he almost drowned.  Rather, the Veteran reported that he stated he went down for hypothermia because they were doing a small boat operation in the inter-coastal water way in the middle of winter.  Therefore, it appears that the May 2017 VA addendum opinion is based on an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on inaccurate factual premise are not probative).   

Additionally, with respect to the Veteran's reports of symptomatology pertaining to his active service in Albania, in a February 2017 written correspondence, the Veteran's fellow service member, P.S., indicated that, from the period of June 1998 to October 1998, the Marines of the 22nd Marine Expeditionary Unit were stationed aboard the U.S.S. Austin off the coast of the Balkans in the Mediterranean and were ordered to provide security to the American Embassy and housing complex in Tirana, Albania.  He further indicated that he and the Veteran were issued a combat load of ammunition, grenades, and shoulder fire rockets as well as other combat related equipment and medical supplies.  P.S. reported that, on one occasion, the Veteran's platoon was ordered to the Rilindja Ridge American housing complex to aid with and evacuate all American personnel due to a hostile military and terrorist threat.  He further reported that the Veteran's convey was attacked by enemy rockets while en route to the housing complex.  P.S. indicated that, upon securing the housing complex and evacuating the American government workers found inside, their chain of command was informed that Bin Laden made a terrorist threat that his militia was going to attack the housing complex and American Embassy.  He further indicated that, once the Veteran's platoon secured the American Embassy and personnel, they then dug fox holes with sand bags while the weapons company provided machine gun security.  P.S. noted that the all of the platoons, including the Veteran's, was put on a 24/7 armed guard watch for 97 days that rotated every four hours at the housing complex.  He further noted that they were both compensated with combat and hostile threat/imminent danger pay for the duration of their deployment.  

P.S. concluded that, following their deployment, the Veteran experienced a breakdown in his marriage relationship as a result of his anxiety interfering with the way he thought logically.  He further concluded that the Veteran experienced difficulty adjusting and began to act out in an aggressive manner.  Here, P.S. indicated that he is positive that the Veteran's displays of social and occupational impairment were the direct result of the extreme stress they experienced in their service in Yugoslavia and Albania due to the imminent hostile terrorist threat they were under.  In a June 2017 written correspondence, the Veteran's mother, K.J., indicated that the Veteran was stationed on the U.S.S. Austin and subsequently assigned to the U.S. Embassy in Albania.  She further indicated that, while the Veteran was on the U.S.S. Austin, he called her a few times and spoke as if he was saying "goodbye."  K.J. reported that, following the Veteran's deployment to Albania and his return home, he seemed "distant" and "preoccupied."  She further reported that the Veteran did not disclose specific incidents involved in his deployment, but indicated that he was having difficulty sleeping.  

Here, while the May 2017 VA examiner indicated that the Veteran served in Albania in August 1998 and he reported no significant/traumatic events during such period, as shown above, such non-documentation of symptomatology pertaining to his active service in Albania is inconsistent with the subsequently submitted lay statements.  In this regard, the examiner did not consider the Veteran's lay statement, or the statements by P.S. and K.J, which support the Veteran's contentions.  Therefore, it appears that the May 2017 VA examiner's addendum opinion is based on an incomplete understanding of the Veteran's reports of symptomatology pertaining to his active service in Albania.  See Reonal, supra. 

Consequently, the Board requires an addendum opinion that takes into consideration all of the relevant lay and medical evidence, to include the items discussed above. 




Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the May 2017 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following: 

Is it at least as likely as not that any currently diagnosed psychiatric disorder, including PTSD, had its onset during the Veteran's periods of honorable active service (August 1995 to August 1999 and August 2000 to June 2001)? 

In rendering such opinion, the examiner should consider, and discuss, the Veteran's June 2017 statement; P.S.'s February 2017 statement; and K.J.'s June 2017 statement  (as described above). 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the May 2017 supplemental statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


